Case: 17-12294   Date Filed: 04/04/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12294
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60352-WJZ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSHUA MAXWELL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 4, 2018)

Before TJOFLAT, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-12294     Date Filed: 04/04/2018    Page: 2 of 6


      Joshua Maxwell appeals his sentence for carjacking, in violation of 18

U.S.C. § 2119(1), which included special conditions of supervised release. On

appeal, Maxwell argues that the District Court abused its discretion in imposing

special conditions of supervised release requiring him to participate in a sex-

offender treatment program and preventing him from having unsupervised contact

with minors, contact with minors in employment, and involvement in youth

organizations, because the conditions are not reasonably related to the instant

offense and involve a greater deprivation of liberty than is reasonably necessary to

deter criminal activity, protect the public, and promote rehabilitation.

      We review the imposition of special conditions of supervised release for

abuse of discretion. United States v. Moran, 573 F.3d 1132, 1137 (11th Cir. 2009).

We will reverse only if we have a definite and firm conviction that the district

court committed a clear error of judgment in its conclusion. Id.

      A court may impose a special condition of supervised release to the extent

that the condition: (1) is reasonably related to the nature and circumstances of the

offense, the history and characteristics of the defendant, the need for adequate

deterrence, the need to protect the public, and the need to provide the defendant

with needed training, medical care, or correctional treatment in an effective

manner; (2) involves no greater deprivation of liberty than is reasonably necessary

to accomplish the goals of deterrence, protecting the public, and rehabilitation; and


                                          2
                Case: 17-12294        Date Filed: 04/04/2018       Page: 3 of 6


(3) is consistent with any pertinent policy statements issued by the Sentencing

Commission. 18 U.S.C. §§ 3583(d), 3553(a)(1), (a)(2)(B)–(D). It is not necessary

for a special condition to be supported by each factor enumerated in § 3553(a).

Moran, 573 F.3d at 1139. Rather, each is an independent consideration to be

weighed. Id.

       We conclude that the District Court did not abuse its discretion in imposing

these special conditions on Maxwell’s release. During sentencing the Court heard

testimony that Maxwell had received less than two years of psychological

treatment prior to his carjacking offense, and that he failed to report his sex-related

convictions to the psychologist during his treatment. Thus, although Maxwell’s

sex-related convictions were a decade old at the time of his sentencing for

carjacking, he never received psychological treatment related to his sexual

misconduct with a minor. Hence, the District Court had a reasonable basis upon

which to conclude that psychological examination and treatment related to that

offense was appropriate, and that the related restrictions on interacting with minors

were justified. 1 We therefore conclude that the District Court’s decision was

reasonably related to Maxwell’s history and characteristics, the need to protect the

       1
          We acknowledge, as did the Government at sentencing, that neither the parties nor the
Court had enough information to know whether Maxwell’s mental state at the time of sentencing
warranted imposition of the restrictions imposed by the Court. Perhaps the wiser course of
action would have been to first order a mental examination and then to impose special conditions
afterwards if necessary. But in light of our case law and our deference to the District Court’s
discretion, we are not left with the definite and firm conviction that the Court committed a clear
error of judgment in imposing those conditions. See Moran, 573 F.3d at 1137.
                                                3
              Case: 17-12294     Date Filed: 04/04/2018   Page: 4 of 6


public, and the need to provide Maxwell with needed medical care and correctional

treatment. 18 U.S.C. §§ 3583(d), 3553(a)(1), (a)(2)(B)–(D).

      These restrictions were not greater than was reasonably necessary to

effectuate those goals. Maxwell’s prior convictions stemmed from sodomizing a

child under the age of twelve on more than one occasion. Limiting Maxwell’s

contact with minors and simultaneously requiring him to undergo sex-offender

treatment are not disproportionate measures in light of the heinous nature of

Maxwell’s prior conduct. Nor are the restrictions necessarily absolute: Maxwell

can still interact with minors under supervision and he may seek permission from

the U.S. Probation Office if he wishes to make unsupervised contact with minors.

Finally, Maxwell’s treatment requirement is not necessarily indefinite, as he will

be required to undergo follow-up treatment only if his care provider determines

that additional treatment is necessary.

      Our conclusion is buttressed by this Court’s previous decision in Moran. In

Moran, we upheld special supervised-release conditions related to potential sexual

misconduct, rejecting the argument that the conditions were inappropriate because

there was no reasonable relationship between the conditions and the defendant’s

instant conviction for being a felon in possession of a firearm. Moran, 573 F.3d at

1134–35. Ten years before his felon-in-possession conviction, Moran had been

convicted for a lewd and lascivious act on a child under 16 and sexual assault and


                                          4
               Case: 17-12294    Date Filed: 04/04/2018   Page: 5 of 6


had been arrested three times for sexual crimes against his wife and child. Id. at

1135–36. Moran was also living with his girlfriend and her minor daughter after

failing to register as a sex offender under state law. Id. at 1135. Accordingly, the

District Court imposed special conditions of supervised release, requiring that

Moran, among other things, participate in a sex-offender mental-health program

and refrain from contact with minors without probation-office approval. Id. at

1136.

        We held that the District Court had properly imposed these special

conditions. Id. at 1139–41. We concluded that the Court did not abuse its

discretion in ordering the defendant to participate in a sex-offender mental-health

program because the defendant was a convicted sex offender, had a documented

history of sex-related offenses, and treatment could assist him in avoiding similar

future misconduct, which would protect the public. Id. at 1139. We rejected the

argument that ten-year-old sex-crime convictions were too remote in time to be

relevant and noted that the defendant was discovered in a household containing a

minor female after failing to register as sex offender under state law. Id. Applying

plain-error review, we further concluded that the defendant’s previous incidents

involving minor victims justified a special condition prohibiting direct contact with

minors, since it promoted rehabilitation and protected the public. Id. at 1140.




                                          5
              Case: 17-12294     Date Filed: 04/04/2018    Page: 6 of 6


      Although Moran is distinguishable from the instant case because Moran’s

sexual misconduct was more extensive than Maxwell’s and Moran failed to

register as a sex offender (which Maxwell was not required to do), this Court’s

decision did not turn solely on the number of offenses or facts suggesting

continuing problems. Instead, our decision rested largely on whether the District

Court’s imposition of sex-offender-based restrictions was reasonably related to

rehabilitating Moran and protecting the public. See id. at 1139 (“Treatment could

assist Moran in avoiding similar future misconduct, which would protect the

public.”). We think the latter is the proper inquiry in this case as well, and, based

upon Maxwell’s prior sexual-misconduct convictions and the uncertainty

surrounding his mental state at the time of his sentencing for carjacking, the

District Court’s imposition of sex-offender restrictions on his release was

reasonably related to his rehabilitation and the public’s protection.

      AFFIRMED.




                                           6